MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                 May 08 2015, 9:20 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Rebecca L. Loeffler                                      Tara K. Tauber
      H. Joseph Certain                                        Rhett L. Tauber
      Kiley, Harker & Certain                                  Tauber Law Offices
      Marion, Indiana                                          Schererville, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Bill J. Bowers,                                          May 8, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               45A04-1411-CT-515
              v.                                               Appeal from the Lake Superior
                                                               Court
                                                               The Honorable Calvin D. Hawkins,
      Jack Weichman,                                           Judge
      Appellee-Plaintiff                                       Trial Court Cause No. 45D02-1301-
                                                               CT-11




      Bradford, Judge.



                                            Case Summary
[1]   On September 27, 2010, Appellant-Defendant Bill J. Bowers and Appellee-

      Plaintiff Jack Weichman attended a Chicago Bears/Green Bay Packers football

      game at Soldier Field in Chicago. Both Bowers and Weichman watched the

      Court of Appeals of Indiana | Memorandum Decision 45A04-1411-CT-515 | May 8, 2015    Page 1 of 12
      game from the suite that belonged to Appellee-Defendant Horseshoe

      Hammond, LLC (“Horseshoe”). At some point during the game, Bowers and

      Weichman were involved in a physical altercation. As a result of the physical

      altercation, Weichman claims that he suffered serious and permanent injuries to

      his face.


[2]   On August 2, 2012, Weichman filed suit against Bowers, Horseshoe, Appellee-

      Defendant Monterrey Security Consultants, Inc., and Appellee-Defendant

      Delaware North Companies Sportservices, Inc. (collectively, the

      “Defendants”).1 Weichman subsequently amended his complaint to assert that

      he suffered personal injuries as a result of the physical altercation with Bowers.

      Bowers filed a motion to dismiss on April 4, 2013, claiming that the trial court

      lacked personal jurisdiction over him. The trial court denied Bowers’s motion

      to dismiss and certified the matter for interlocutory appeal.


[3]   Bowers contends on appeal that the trial court erred in denying his motion to

      dismiss. Upon review, we conclude that because the incident in question took

      place in Illinois and Bowers did not have significant contacts with the State of

      Indiana, we conclude that Indiana Courts do not have personal jurisdiction

      over Bowers. Accordingly, we reverse the judgment of the trial court and




      1
       Monterrey Security Consultants, Inc. provided security services in the Horseshoe suite and
      Delaware North Companies Sportservices, Inc. provided food and beverage services in the
      Horseshoe suite.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1411-CT-515 | May 8, 2015   Page 2 of 12
      remand to the trial court with an instruction to enter an order dismissing

      Weichman’s claims against Bowers.



                            Facts and Procedural History
[4]   In the fall of 2008 Christina Herrera, the then-National Casino Marketing

      Manager for Horseshoe, spoke to Jennifer Rivers from the Harrah’s Casino in

      Las Vegas. Rivers indicated to Herrera that she had “a group of folks that

      wanted to come and enjoy [Horseshoe’s] suite for the Packers/Bears’ game.”

      Appellant’s App. p. 53. This group included Bowers, a resident of Wisconsin

      who does not conduct business or own any real property in Indiana. Because

      Bowers had never been to Horseshoe prior to Rivers’s request, Herrera looked

      Bowers up in Horseshoe’s casino marketing system to verify that Bowers

      qualified for the tickets. Herrera determined that Bowers, who had attained

      “diamond player” status, qualified for the tickets. Appellant’s App. p. 60.


[5]   After determining that the group, again including Bowers, qualified for the

      tickets, Herrera reserved rooms at a hotel in Chicago for the group. In

      exchange for the complimentary hotel room and tickets, “the understanding is

      that [the group would] come to [Horseshoe] and play, and then [ ] pick up their

      tickets on [Horseshoe] property.” Appellant’s App. p. 58. Upon picking up the

      tickets in December of 2008, Bowers and his friends stayed at Horseshoe for

      approximately six hours.




      Court of Appeals of Indiana | Memorandum Decision 45A04-1411-CT-515 | May 8, 2015   Page 3 of 12
[6]   Rivers again contacted Herrera about tickets to the Bears/Packers football game

      in the fall of 2010. Bowers and his friends were again given complimentary

      hotel rooms in Chicago and tickets to watch the football game from

      Horseshoe’s suite. Similar to 2008, Bowers and his friends came to Horseshoe

      to pick up the tickets. On this visit, the group stayed for approximately eight

      hours. During their visit to Horseshoe, Bowers and his friends also received a

      complimentary dinner at the restaurant located within Horseshoe.


[7]   On September 27, 2010, Bowers attended a Chicago Bears game at Soldier

      Field in Chicago as a guest of Harrah’s Las Vegas, sitting in Horseshoe’s suite.

      Weichman and his girlfriend also attended the Chicago Bears game at Soldier

      Field on September 27, 2010, and sat in Horseshoe’s suite. Throughout the

      course of the game, the occupants of the suite were provided with alcoholic

      beverages. Weichman claims that he and his girlfriend were harassed and

      ridiculed by Bowers throughout the game. Weichman further claims that as the

      game ended, Bowers physically battered him. As a result of this alleged

      physical altercation, Weichman claims that he sustained serious and permanent

      injuries to his face.


[8]   On August 2, 2012, Weichman filed suit against the Defendants. Weichman

      subsequently amended his complaint to assert that he suffered personal injuries

      after being physically battered by Bowers in the Horseshoe suite at Soldier Field

      in Chicago. Bowers filed a motion to dismiss on April 4, 2013, claiming that

      the trial court lacked personal jurisdiction over him. On October 10, 2014, the



      Court of Appeals of Indiana | Memorandum Decision 45A04-1411-CT-515 | May 8, 2015   Page 4 of 12
       trial court denied Bowers’s motion to dismiss and certified the matter for

       interlocutory appeal.



                                 Discussion and Decision
[9]    Bowers contends that the trial court erred in denying his motion to dismiss

       because Indiana courts do not have personal jurisdiction over him.

               “Personal jurisdiction is a question of law....” Anthem Ins. Co. v. Tenet
               Healthcare Corp., 730 N.E.2d 1227, 1237 (Ind. 2000). As with other
               questions of law, a determination of the existence of personal
               jurisdiction is entitled to de novo review by appellate courts. Id. We
               do not defer to the trial court’s legal conclusion as to whether personal
               jurisdiction exists. Id. However, personal jurisdiction turns on facts,
               typically the contacts of the defendant with the forum, and findings of
               fact by the trial court are reviewed for clear error. Id. at 1238.


       LinkAmerica Corp. v. Cox, 857 N.E.2d 961, 965 (Ind. 2006).


[10]   “When a person attacks the court’s jurisdiction over him, he bears the burden of

       proof upon that issue by a preponderance of the evidence, unless the lack of

       jurisdiction is apparent upon the face of the complaint.” Attaway v. Omega, 903
N.E.2d 73, 76 (Ind. Ct. App. 2009) (citing Lee v. Goshen Rubber Co., 635 N.E.2d
214, 215 (Ind. Ct. App. 1994), trans. denied). “When reviewing a motion to

       dismiss for lack of personal jurisdiction, we apply a de novo standard of

       review.” Id. (citing Dexter Axle Co. v. Baan USA, Inc., 833 N.E.2d 43, 48 (Ind.

       Ct. App. 2005)). “However, personal jurisdiction turns on facts, typically

       related to the defendant’s contacts with the forum, and findings of fact by the



       Court of Appeals of Indiana | Memorandum Decision 45A04-1411-CT-515 | May 8, 2015   Page 5 of 12
       trial court are reviewed for clear error.” Id. (citing LinkAmerica, 857 N.E.2d at

       965).


[11]   In Attaway, we explained that

               [u]ntil fairly recently, determining personal jurisdiction in Indiana
               required an analysis under both Indiana Trial Rule 4.4 (Indiana’s long
               arm provision) and the federal due process clause. In 2006, however,
               our supreme court clarified that a 2003 amendment to Indiana Trial
               Rule 4.4(A) “was intended to, and does, reduce analysis of personal
               jurisdiction to the issue of whether the exercise of personal jurisdiction
               is consistent with the Federal Due Process Clause.” Id. at 967.
               This federal due process analysis is well-settled. In International Shoe
               Co. v. Washington, 326 U.S. 310, 66 S. Ct. 154, 90 L. Ed. 95 (1945), the
               U.S. Supreme Court established that a nonresident defendant must
               have “certain minimum contacts with [the forum state] such that the
               maintenance of the suit does not offend traditional notions of fair play
               and substantial justice.” Id. at 316, 66 S. Ct. 154 (citation and
               quotation marks omitted). The Court later clarified this test to mean
               that the nonresident defendant must engage in “some act by which
               [he] purposefully avails [himself] of the privilege of conducting
               activities within the forum State, thus invoking the benefits and
               protections of its laws.” Hanson v. Denckla, 357 U.S. 235, 253, 78 S.
               Ct. 1228, 2 L. Ed. 2d 1283 (1958).


       Id.


[12]   It is well-established that there are two types of personal jurisdiction, general

       and specific. Id. “If the defendant’s contacts with the state are so ‘continuous

       and systematic’ that the defendant should reasonably anticipate being haled

       into the courts of that state for any matter, then he is subject to general

       jurisdiction, even in causes unrelated to his contacts with the forum state.” Id.

       (citing LinkAmerica, 857 N.E.2d at 967; Helicopteros Nacionales de Colombia, S.A.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1411-CT-515 | May 8, 2015   Page 6 of 12
       v. Hall, 466 U.S. 408, 415 n.9 (1984)). The parties agree, as do we, that Bowers

       is not subject to general jurisdiction in Indiana.


[13]   Specific jurisdiction, on the other hand, “requires that the defendant has

       purposefully availed himself of the privilege of conducting activities within the

       forum state and that his conduct and connection with that state are such that he

       should reasonably anticipate being haled into court there.” Id. (citing Burger

       King Corp. v. Rudzewicz, 471 U.S. 462, 474-75 (1985)). “A single contact with

       the forum state may be sufficient to establish specific jurisdiction over a

       defendant if it creates a ‘substantial connection’ with the forum state and the

       suit is related to that connection.” Id. at 77 (citing McGee v. Int’l Life Ins. Co.,

       355 U.S. 220, 223 (1957)). However, “[a] defendant cannot be haled into a

       jurisdiction ‘solely as a result of random, fortuitous, or attenuated contacts or of

       the unilateral activity of another party or a third person.’” Id. (quoting Burger

       King Corp., 471 U.S. at 475).


[14]   “If the defendant’s contacts with the forum state are sufficient to support a

       finding of general or specific jurisdiction, due process requires that the assertion

       of personal jurisdiction would comport with ‘fair play and substantial justice.’”

       Id. (quoting Burger King Corp., 471 U.S. at 476).

               To make this determination, the court may consider five factors: (1)
               the burden on the defendant; (2) the forum state’s interest in
               adjudicating the dispute; (3) the plaintiff’s interest in obtaining
               convenient and effective relief; (4) the interstate judicial system’s
               interest in obtaining the most efficient resolution of controversies; and
               (5) the shared interest of the several States in furthering fundamental
               substantive shared policies. [Burger King Corp., at 476-77].

       Court of Appeals of Indiana | Memorandum Decision 45A04-1411-CT-515 | May 8, 2015   Page 7 of 12
       Id.

[15]   In claiming that the trial court erred in denying his motion to dismiss, Bowers

       argues that the facts of the instant matter are similar to those presented in

       Rosowsky v. University of Colorado, 653 N.E.2d 146 (Ind. Ct. App. 1995), trans.

       denied. Rosowsky, who at the time was a professor at Purdue University,

       applied for a faculty position at the University of Colorado. 653 N.E.2d at 147.

       Rosowsky interviewed for the position over the course of three days in April of

       1993. Id. at 148. In May of 1993, the chair of the relevant department was

       vacationing in Michigan. Id. The chair of the department set up a dinner

       meeting with Rosowsky at a yacht club in Michigan City, Indiana. Id. During

       this meeting, the chair of the department notified Rosowsky that he anticipated

       that the department would be making an offer of employment. Id. In June of

       1993, the University of Colorado sent Rosowsky an offer of employment. Id.

       The terms of the offer made it clear that the offer was contingent upon approval

       by the Board of Regents. Id. Rosowsky accepted the offer. Id. The Board of

       Regents, however, did not approve of Rosowsky’s employment, and the offer of

       employment was withdrawn. Id.


[16]   Rosowsky subsequently filed a breach of contract suit against the University of

       Colorado in Tippecanoe County, Indiana. Id. Upon review, we noted that the

       University of Colorado is not generally engaged in business in Indiana, has no

       registered agent, telephone facilities, bank accounts, or property in Indiana. Id.

       at 149. Further, the majority of the contact between the University of Colorado


       Court of Appeals of Indiana | Memorandum Decision 45A04-1411-CT-515 | May 8, 2015   Page 8 of 12
       and Rosowsky consisted of letters and phone calls, which do not subject a non-

       resident to jurisdiction in the state of the recipient. Id. The only contact that

       took place in Indiana was a two-hour dinner meeting that was occasioned by

       the fact that the department chair was vacationing in Michigan and was

       available to meet Rosowsky at a mutually convenient location. Id. This

       meeting fortuitously occurred in Indiana and could “just as easily have

       occurred in a restaurant in Michigan instead of in an Indiana border city.” Id.

       Based on these circumstances, we concluded that “[a] single visit by an agent to

       the forum state for social and business discussions does not subject the

       nonresident to jurisdiction in that state when the visit is incidental to an agent’s

       trip to another state.” Id.


[17]   Weichman, for his part, argues that the facts of the instant matter are more

       similar to those presented in Attaway. In Attaway, we considered whether

       Indiana courts had personal jurisdiction over two residents of Idaho, the

       Attaways, who had entered into an agreement over eBay to purchase a vehicle

       from two residents of Indiana. Id. at 75. After receiving the vehicle, the

       Attaways filed a claim with PayPal (the online payment service owned by eBay

       which was used to submit payment for the vehicle), asking for a refund. Id. In

       requesting a refund, the Attaways claimed that the vehicle was “significantly

       not-as-described in its eBay listing.” Id. (internal record quotation omitted).

       After the Attaways took possession of the vehicle and rescinded payment, the

       Indiana residents filed suit against the Attaways in an Indiana trial court

       seeking $5,900.00 in damages. Id. at 76.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1411-CT-515 | May 8, 2015   Page 9 of 12
[18]   The Attaways subsequently filed a motion to dismiss, in which they claimed

       that the Indiana trial court lacked personal jurisdiction over them. Id. The trial

       court denied the Attaways’ motion to dismiss. Id. Upon review, we affirmed

       the judgment of the trial court, concluding that with respect to the purchase of

       the vehicle over eBay, “the Attaways purposefully availed themselves of the

       privilege of conducting activities within the State of Indiana such that they

       could reasonably anticipate defending a lawsuit in Indiana related to this eBay

       purchase.” Id. at 79.


[19]   While the facts of the instant matter do not directly mirror the facts presented in

       either Rosowsky or Attaway, we believe that the type of contacts Bowers had

       with the State of Indiana are more similar to those had by the agent for the

       University of Colorado than the internet purchasers of a vehicle from sellers

       who were residents of Indiana. Again, through his “diamond player” status

       with Harrah’s Casino in Las Vegas, Bowers qualified to receive tickets to a

       Chicago Bears/Green Bay Packers football game. This game took place at

       Soldier Field in Chicago. The tickets were obtained by representatives from

       Harrah’s from representatives of Horseshoe.


[20]   Bowers’s only contacts with the State of Indiana were occasioned on the

       requirement that he pick up the tickets from Horseshoe and spend some time

       gambling in the casino. The first contact took place in 2008 and has no relation

       to the instant matter. The second contact took place in the fall of 2010, prior to

       the alleged incident between Bowers and Weichman. Bowers could have easily

       been required to pick up the tickets from a location in Illinois or Michigan,

       Court of Appeals of Indiana | Memorandum Decision 45A04-1411-CT-515 | May 8, 2015   Page 10 of 12
       rather than Indiana. Bowers’s minimal contacts with Indiana were fortuitously

       due to Horseshoe’s location within a few miles of the Indiana/Illinois state line

       on Indiana’s Lake Michigan shorefront. Further, nothing in the record even

       suggests that Bowers encountered Weichman while at Horseshoe or in the State

       of Indiana. Weichman does not allege that he ever had any contact with

       Bowers within the State of Indiana. The only alleged contact between

       Weichman and Bowers occurred at Soldier Field in Chicago.


[21]   Again, it is undisputed the alleged altercation between Bowers and Weichman

       took place in Illinois, not in Indiana. As such, Indiana has no real interest in

       adjudicating the dispute. In addition, there would be a great burden upon

       Bowers if we were to allow personal jurisdiction over Bowers in Indiana.

       Bowers is a Wisconsin resident who is not regularly engaged in business in

       Indiana. He does not own any property in Indiana and seemingly has no

       connection to Indiana other than his two short visits to Horseshoe, one of

       which occurred in 2008 and the other of which occurred in 2010. Further, to

       the extent that Weichman may be entitled to relief, nothing in the record

       suggest that he could not obtain said relief from another jurisdiction, i.e.,

       Illinois.


[22]   Upon review, we conclude that under the facts of the instant case, due process

       considerations preclude Indiana courts from asserting jurisdiction over Bowers.

       As such, we conclude that the trial court erred in denying Bowers’s motion to

       dismiss for lack of personal jurisdiction. We therefore reverse the judgment of



       Court of Appeals of Indiana | Memorandum Decision 45A04-1411-CT-515 | May 8, 2015   Page 11 of 12
       the trial court and remand to the trial court with an instruction to enter an order

       dismissing Weichman’s claims against Bowers.


[23]   The judgment of the trial court is reversed and the matter remanded to the trial

       court with instructions.


       Vaidik, C.J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A04-1411-CT-515 | May 8, 2015   Page 12 of 12